Citation Nr: 0815587	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington that declined to reopen the veteran's 
previously denied claim of entitlement to PTSD on the basis 
that new and material evidence to reopen the claim had not 
been received.  The veteran perfected a timely appeal of this 
determination to the Board.

In August 2007, the veteran appeared and offered testimony in 
support of his claim before the undersigned.  The veteran's 
testimony on that occasion has been transcribed and 
associated with his claims file.

The record indicates that the veteran's representative, 
Vietnam Veterans of America, did not have any personnel 
available at the RO at the time of the August 2007 hearing.  
Acting on behalf of the Vietnam Veterans of America, the 
veteran was represented at the hearing by the Disabled 
American Veterans.  However, the veteran has not submitted an 
additional Appointment of Veterans Service Organization as 
Claimant's Representative, and the Vietnam Veterans of 
America remain the veteran's appointed representative.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  The most recent final denial of the veteran's claim for 
service connection for a psychiatric disability, to include 
PTSD, was in a March 1993 Board decision that found, in part, 
that the veteran did not have a current diagnosis of PTSD.  

2.  Evidence received in support of the veteran's claim to 
reopen includes current diagnoses of PTSD, which relates to 
an unestablished fact necessary to substantiate the veteran's 
claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The March 1993 Board decision was final.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) 
(2007).

2.  New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD.  38 
U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The most recent final denial of the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, was a Board decision dated in 
March 1993.  The veteran's claim was denied, in part, on the 
basis that the evidence did not reflect that the veteran had 
a current diagnosis of an acquired psychiatric disorder, 
including PTSD.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not be thereafter reopened and allowed, 
and claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104(b).  The exception to this 
rule is 38 U.S.C.A. § 5108, which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the Board has received evidence in the 
form of VA medical treatment records dated from May 2003 to 
February 2004.  These records contain several current 
diagnoses of PTSD, and indicate that such PTSD is related to 
the veteran's service.  The absence of such diagnoses was the 
basis of the March 1993 Board decision.  These diagnoses of 
PTSD must be presumed credible for the purpose of determining 
if the evidence is new and material.  

As the new evidence is probative of whether the veteran has 
an acquired psychiatric disorder, including PTSD, it relates 
to an unestablished fact necessary to substantiate the 
veteran's previously denied service connection claim.  Thus, 
the Board finds that new and material evidence has been 
received to reopen the veteran's previously denied claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD.


ORDER

New and material evidence having been received, the veteran's 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is 
reopened; to this extent only, the veteran's appeal is 
granted.


REMAND

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, must be 
remanded for the following reasons.

The veteran has been given a medical diagnosis of PTSD, and 
he asserts that such PTSD is related to several in-service 
stressors.  In a February 2007 statement, the veteran 
asserted that, when he was serving with the 37th Security 
Police Squadron (Cobra Flight) in January 1969 in Phu Cat 
Vietnam, he was on tower guard when they were hit with a 
rocket and enemy mortar fire, and he left his post for the 
bunker below his tower.  The veteran also asserted in this 
statement that he was a gunner and participated on ambush 
teams, mortar crews, and recon missions.  Also, during his 
August 2007 Board hearing, the veteran testified that, one 
night, at Phu Cat Air Force Base, between July and October, 
he was on duty on a tower and the tower adjacent to him, 
where a Sergeant Sledge was on duty, was hit by mortar or 
rockets and was demolished, and the veteran went down from 
his tower into the bunker.  The veteran also stated that he 
did not know whether Sergeant Sledge had survived the attack 
or not.

The Board notes that even where a veteran is unable to 
produce records showing personal involvement in or personal 
presence at a stressor event, a veteran's unit records can 
provide credible supporting evidence of a veteran's claimed 
in-service stressor.  See Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002).

In light of the veteran's diagnosis of PTSD and his claimed 
in-service stressors, the veteran should again be requested 
to provide as much information as he is able regarding his 
claimed in-service stressor or stressors, in order for VA to 
attempt to verify such stressors.  The RO should request that 
the veteran specifically provide a detailed description of 
each stressful event, along with the approximate month and 
year of the stressful event, the full names of any person or 
persons involved in the event, the location of the event, and 
his unit of assignment at the time of the stressful event.  
The veteran should be informed that, at a minimum, he should 
provide a full description of each stressful event, the 
location where the incident occurred, the approximate date of 
the event within two months, and his unit of assignment at 
the time of the stressful event.

The RO should attempt to verify any stressor for which the 
veteran provides adequate information, including submitting 
such information to The U.S. Army and Joint Service Records 
Research Center (JSRRC).  In any event, the RO should submit 
a description of the veteran's claimed in-service stressor of 
being on duty on a tower when the adjacent tower containing a 
Sergeant Sledge was hit by mortars or rockets and was 
demolished, either between July and October 1968, or in 
January 1969, at Phu Cat Air Force Base, while he was serving 
with the 37th Security Police Squadron to JSRRC.  The JSRRC 
should request morning reports, or any other relevant unit 
records that would tend to confirm or deny this stressor.  If 
the veteran clarifies any of this information, the RO should 
change such information accordingly prior to submitting it to 
JSRRC.

If, after submission to JSRRC, any of the veteran's claimed 
stressors are verified, the veteran should be provided a VA 
examination in order to determine whether the veteran has any 
current PTSD disorder etiologically related to the verified 
in-service stressful event.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all personnel records for 
the veteran's period of service and 
associate them with the claims folder.  

2.  The RO should contact the veteran 
and request additional details 
regarding the veteran's claimed 
stressors, including the following: a 
detailed description of each stressful 
event, the approximate month and year 
of the stressful event, the full names 
of any person or persons involved in 
the event, the location of the event, 
and his unit of assignment at the time 
of the stressful event.  The veteran 
should be informed that, at a minimum, 
he should provide a full description of 
each stressful event, the location 
where the incident occurred, the 
approximate date of the event within 
two months if possible, and his unit of 
assignment at the time of the stressful 
event.  The veteran should be given a 
reasonable time to respond.

3.  After waiting the appropriate time 
for a response from the veteran, the RO 
is to prepare a letter asking JSRRC to 
provide all available information that 
might corroborate any alleged in-
service stressor for which the veteran 
provides an adequate description.  In 
any event, the following stressor 
should be submitted to JSRRC: that the 
veteran's unit, the 37th Security Police 
Squadron, was present at Phu Cat Air 
Force Base during enemy mortar or 
rocket attacks between July and October 
1968, or in January 1969, and that a 
guard tower containing a Sergeant 
Sledge was destroyed by enemy fire.  If 
the veteran clarifies any of this 
information, the RO should change such 
information accordingly prior to 
submitting it to JSRRC.  Any records 
produced by such efforts should be 
associated with the claims folder.  Any 
unsuccessful attempts to obtain such 
records should also be noted within the 
claims folder.

4.  If, after the above development, 
any of the veteran's claimed stressors 
are verified, the RO should schedule 
the veteran for an examination by a VA 
examiner with the appropriate expertise 
in order to determine the nature and 
etiology of any current PTSD.  The 
claims folder and a copy of this remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Also, 
the RO should specifically indicate to 
the examiner what the veteran's 
verified stressor or stressors is/are, 
along with all relevant information 
regarding such stressor or stressors.  
Based on examination findings and a 
review of the claims folder, the 
examiner should specifically express an 
opinion as to (1) whether the veteran 
has a current diagnosis of PTSD; and 
(2) considering only the veteran's 
verified stressor or stressors, whether 
the veteran has PTSD that is the result 
of any such in-service stressor or 
stressors.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


